Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication filed on September 21, 2021.

Response to Arguments
Applicant's amendments and arguments filed September 21, 2021 have been fully considered and found persuasive, but are moot because new grounds of rejection have been made to address said arguments and amendments.

Disposition of Claims
Claims 1 and 4-20 are pending in this application and Claims 17-20 are withdrawn from consideration.
Claims 1 and 4-16 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Xu – US 2019/0032498 A1), in view of (Liang – US 7,625,180 B1).

With regard to claim 1, Xu (Fig. 5A-5E) discloses:

A turbomachinery component (202) with a surface that includes a bounded wear coat (255), the component (202) comprising:
a body (208) that is comprised of a first material ([0044]);
a contact surface (Fig. 5A: 214) defined by the body (208
a recess (Fig. 5A and [0048]: 250) extending into the body (208) and being bounded by a wall surface (Fig. 5A and [0049]: 248A-B) of the body (208) that intersects the contact surface (214) such that the recess (250) is open to the contact surface (214); and
a wear coat (255) positioned in the recess (250) [0050, 0053, 0060]; and 
wherein the wear coat (255) is comprised of a second material ([0045]) that is different than the first material ([0044]).


    PNG
    media_image1.png
    589
    840
    media_image1.png
    Greyscale


But Xu does not specifically meet the limitation:
(A)  wear coat positioned in the recess such that an end of the wear coat defines a hardened fretting surface flush with the contact surface and wherein at least a portion of the hardened fretting surface is configured to contact an adjacent turbomachinery component

However, regarding limitations (A) above, Liang teaches a turbine blade with a metal blade body having peg-like elevations extending outward and forming spaces between adjacent pegs, where a coating of ceramic material is applied within the spaces and flush with a top of the pegs, and a covering coat applied over to form an outer wall of the blade (Liang [Col. 2, Ln. 25-35]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coating material structure of Xu incorporating a flush fretting surface structure as taught by Liang because it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.

With regard to claim 4, Xu in view of Liang discloses the turbomachinery component according to claim 1, wherein the second material ([0045]) is harder than the first material ([0044]) ([0005], [0016]).

With regard to claim 5, Xu in view of Liang discloses the turbomachinery component according to claim 4, wherein the first material ([0044]) is a metal alloy.

With regard to claim 6, Xu in view of Liang discloses the turbomachinery component according to claim 5, wherein the second material ([0045]) is a cobalt-based alloy.

With regard to claim 9, Xu in view of Liang discloses the turbomachinery component according to claim 1, wherein the recess (250) is polygonal (Fig. 5A: The Examiner submits that recess 250 have a cross-section close to a trapezoid shape).

With regard to claim 10, Xu in view of Liang discloses the turbomachinery component according to claim 9, wherein the recess (250) is trapezoidal (Fig. 5A: The Examiner submits that recess 250 have a cross-section close to a trapezoid shape).

With regard to claim 11, Xu in view of Liang discloses the turbomachinery component according to claim 1, wherein the turbomachinery component (202) is an airfoil ([0046]).

With regard to claim 12, Xu in view of Liang discloses the turbomachinery component according to claim 11, wherein the turbomachinery component is an end surface of a tip shroud (Fig. 5A-5B).

With regard to claim 13, Xu (Fig. 5A-5E) discloses an apparatus (202) that includes a bounded wear coat (255), the apparatus (202) comprising: 
a first body (208) comprised of a first material ([0044]) that defines at least a portion of a first abutting component (216), the first abutting component (216) including a first end surface (Fig. 5A: 214); 
a first recess (Fig. 5A and [0048]: 250) extending into the first end surface (214) and bounded by a first wall surface (Fig. 5A and [0049]: 248A-B) that intersects with the first end surface (214); 
a first wear coat (255) comprised of a second material ([0045]) positioned within the first recess (250); 
a second body comprised of the first material ([0044]) that defines at least a portion of a second abutting component, the second abutting component including a second end surface abutting the first end surface (214
a second recess extending into the second end surface and bounded by a second wall surface that intersects with the second end surface; 
a second wear coat comprised of the second material ([0045]) positioned within the second recess; and 
wherein the first wear coat (255) defines a first fretting surface (700) (Please see Xu Annotated Fig. 5A above) that contacts a second fretting surface defined by the second wear coat and
the first material ([0044]) is different than the second material ([0045]).
Examiner Note
The Examiner submits that it is understood that platform (208) of airfoil (202) will be bounded on both sides by other adjacent airfoils (202) with corresponding platforms (208). Accordingly, it is inherent that there will be a plurality of airfoils (202) contacting each adjacent one by end surfaces (214). With that said, all underline limitations above are the corresponding adjacent airfoils (202) with corresponding platforms (208) that includes all the structure recited in claim 1 above.

But Xu does not specifically meet the limitation:
(A)  wear coat positioned in the recess such that an end of the wear coat defines a hardened fretting surface flush with the contact surface and wherein at least a portion of the hardened fretting surface is configured to contact an adjacent turbomachinery component

However, regarding limitations (A) above, Liang teaches a turbine blade with a metal blade body having peg-like elevations extending outward and forming spaces between adjacent pegs, where a coating Liang [Col. 2, Ln. 25-35]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coating material structure of Xu incorporating a flush fretting surface structure as taught by Liang because it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.

With regard to claim 14, Xu in view of Liang discloses the apparatus according to claim 13, wherein the first material ([0044]) is a metal alloy.

With regard to claim 15, Xu in view of Liang discloses the turbomachinery component according to claim 14, wherein the second material ([0045]) is a cobalt-based alloy.


With regard to claims 7 and 16, Xu in view of Liang discloses the turbomachinery component according to claims 5 and 14.

But Xu in view of Liang does not specifically meet the limitation “…wherein the second material is a ceramic material…”.

However, Xu discloses that wear coat (255) second material is a cobalt-based alloy ([0045]).

the Examiner takes Official Notice that it is well-known in the art that cobalt-based alloys, like cobalt oxides and cobalt chromium alloys, are used in the production of ceramic coatings and it is also well-known that ceramic coatings are used as wear coatings in similar turbomachinery components (i.e. airfoils, blades, vanes, etc.).
Accordingly, it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coating material of Xu in view of Liang incorporating a ceramic material as a coating material because it would have been obvious to one skill in the art, combining prior art elements according to known methods to yield predictable results.

With regard to claim 8, Xu in view of Liang discloses the turbomachinery component according to claim 1 above.

But Xu in view of Liang does not specifically meet the limitation “…wherein the recess is circular…”. 

However, Xu (Figs. 7A-7B: Another Embodiment) shows an example of a rounded recess (450) (i.e. circular recess) [0058].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the recess of Xu in view of Liang incorporating a circular recess as taught by Xu as these are different examples provided in the same art but different embodiments and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill in the art to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RUBEN PICON-FELICIANO/               Examiner, Art Unit 3747

/DAVID HAMAOUI/               Primary Examiner, Art Unit 3747